Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response of the applicant which was filed on 10/15/15 has been received and given full consideration. 

Response to Arguments
2.	The examiner is withdrawing the rejections in the previous Office Action because 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, This Action Is Made Final.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4-7, 12-16, 18-22, 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Roumi (US20130224632) in view of Zhamu et al. (US20180166759)


 a) an anode active material layer containing a layer of lithium metal [0214] foil [0319], wherein said anode active material layer is optionally supported by an anode current collector [0096]; and 
b) an anode-protecting layer (as first electronically and ionically conductive layer comprises a coating) in physical contact (coated on) with said anode active material layer (lithium metal anode layer) ([0068], [0079], [0073]) and in ionic contact with said electrolyte-separator assembly [0065], wherein said anode-protecting layer has a thickness selected from the range of 50 nm to 5 μm [0070], and comprising an electrically and ionically conducting network of cross-linked polymer chains (the first electronically and ionically conductive layer comprises conjugated polymers such as polyanilines) [0066], and the first electronically and ionically conductive layer has an electronical conductivity equal to 10 S/cm [0069].
5.	Roumi is silent about poly(3-alkylthiophenes).
6.	Zhamu teaches polymers such as polythiophene [0031] exhibiting electronic conductivity in the range of 5×10−2 S/cm to 1.4 S/cm and lithium ion conductivity of 6.5×10−4 S/cm 2.5×10−2 S/cm [0125] for the benefit of improving the battery safety, and providing rechargeable cells with high capacities over a large number of cycles [0016].
7.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Roumi with Zhamu’s teachings of polymers such as polythiophene exhibiting electronic conductivity in the −2 S/cm to 1.4 S/cm and lithium ion conductivity of 6.5×10−4 S/cm 2.5×10−2 S/cm for the benefit of improving the battery safety, and providing rechargeable cells with high capacities over a large number of cycles.

8.	Regarding claims 6 and 7, Roumi said anode-protecting layer is in a solvated form [0058].9. 	Regarding claims 12-15, Roumi teaches the inorganic material is selected from a lithium cobalt oxide [0078].10.	Regarding claim 16, Roumi teaches the inorganic material is CuCl2 [0078].11.	Regarding claims 18-20, Roumi teaches V2O5 [0078].
12.	Regarding claims 21 and 22, Roumi teaches said metal phosphate is LiFePO4 [0078].13. 	Regarding claims 26-28, Roumi teaches FeS as metal sulfide [0059].14.	Regarding claim 30, Roumi teaches a lithium-air battery [0060].


10.	Claims 8-11, 17, 23-25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Roumi (US20130224632) in view of Zhamu et al. (US20180166759) as applied to claims 1 and 2 in view of Pan (US20180301707).

12.	Regarding claim 8, the teachings of Roumi and Zhamu are incorporated herein, Pan further teaches high-elasticity polymer contains from 0.1% to 50% by weight of a lithium ion-conducting additive dispersed therein, and 0.1% by weight to 10% by weight of a reinforcement nano filament selected from carbon nanotube, carbon nano-fiber, graphene, or a combination thereof. [0020] (claims 8 and 9).
13.	Pan teaches Li2CO3 (claim 10) and LiPF6 (claim 11) [0094-0095] and Li2MSiO4 (claim 17) [0027], wherein said organic material or polymeric material is poly(tetrahydrobenzodithiophene) (PTHBDT) [0034], wherein said organic material contains a phthalocyanine compound selected from copper phthalocyanine [0035] (claims 23-25), wherein said metal sulfide contains Li2S [0044] for the benefit of a lithium metal cell that exhibits a high specific capacity, high specific energy, high degree of safety, and a long and stable cycle life [0012].14.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Roumi modified with Zhamu with the above teachings of Pan for the benefit of a lithium metal cell that exhibits a high specific capacity, high specific energy, high degree of safety, and a long and stable cycle life.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722